DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Ueda, discloses a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: a transfer substrate; a plurality of metal bonding pads disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap; a plurality of under-bump metal structures respectively located between the transfer substrate and the plurality of metal bonding pads; a barrier layer located between the plurality of under-bump metal structures and the transfer substrate, wherein part of the barrier layer overlaps the gap, each of the under-bump metal structures has a top surface facing away from the transfer substrate and a side surface connecting the top surface with the barrier layer. The prior art of record, Cich, teaches wherein the plurality of under-bump metal structures are wettable to the plurality of metal bonding pads which are molten, wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten. The prior art of records, individually or in combination, do not disclose nor teach “the top surface and a top part of the side surface are wrapped by a corresponding metal bonding pad” in combination with other limitations as recited in claim 1.
The prior art of record, Ueda, discloses a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: a transfer substrate; a plurality of metal bonding pads disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap. The prior art of record, Kurita, teaches a partitioning material filled in the gap. The prior art of record, Cich, teaches wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten. The prior art of records, individually or in combination, do not disclose nor teach “a wetting layer located between the transfer substrate and the plurality of metal bonding pads, wherein the wetting layer is located between the transfer substrate and the partitioning material, and the wetting layer is wettable to the plurality of metal bonding pads which are molten” in combination with other limitations as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811